Detailed Action
This action is in response to amendments filed on 10/14/2021. 
This action is in response to application filed on 09/17/2020 claiming foreign priority to Japanese applications JP2019-177978 filed on 09/27/2019 and JP2020-146276 filed on 08/31/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11 are pending.
Claims 1-5, 7-11 are rejected.

Applicant’s Response
In Applicant’s Response dated 10/14/2021, Applicant amended claims 1, 10, and 11, canceled claim 6, and amended the specification.  Applicant argued against various rejections previously set forth in the Office Action mailed on 07/16/2021. 
In light of Applicant’s amendments and remarks, all objections to the specification set forth previously are withdrawn.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 2012/0131416 A1, referred hereinafter as D1) in view of Krish et al. (US 2016/0314543 A1, referred hereinafter as D2) in view of Faulkner (US 2018/0174250 A1, referred hereinafter as D3). 




As per claim 1, D1 discloses, 
A communication terminal communicable with a server for managing inspection information of one or more inspection targets via a communication network, the communication terminal comprising circuitry configured to, (D1, title, abstract, figure 6 discloses shows networked devices communicating various data). 
 acquire identification information identifying a particular inspection target from an information source associated with the particular inspection target, (D1, title, abstract, figure 2-8I and accompanying text, 0019-0021,  discloses/shows mobile device capturing QR image of target device/inspection target).
 transmit the identification information to the server via the communication network, (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url.).
receive information on an input item related to an inspection result of the particular inspection target, transmitted from the server based on the identification information, (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url.). 
display the input item on a display; capture [data] of the particular inspection target, and receive input information with respect to the input item, the input information comprising [data] (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B).
wherein the circuitry receives prior… data of the particular inspection target transmitted from the server, the particular inspection target being associated with the identification transmitted to the server, and the circuitry displays the prior… data of the particular inspection target on the display and displays a latest [data] display field for receiving and displaying the latest [data], (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url, model number, network address, error type, issues etc.) associated with the device or target, and transmitting identification information to server, where the server may provide the requested data based on associated device type/url/data extracted from the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B and transmit to server or other prior stored data).
D1 fail to expressly disclose - capture a latest image of the particular inspection target…, the input information comprising the latest image information… [displaying of] prior image data…
D2 (abstract, 0044, 0047, 0051-0054) discloses the above limitations in that D2 discloses uploading latest inspection images, and later accessing past and/or newly uploaded inspection including the images of target devices or physical objects. 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include capture a latest image of the particular inspection target…, the input information comprising the latest image information and prior image data.  This would have been obvious for the purpose of allowing inspectors to assess what work has been completed compared to past inspections/images as disclosed by D2 (0054). 
D1/D2 fail to expressly disclose - latest image display field.  
D3 (0154, figure 15) discloses/shows in figure 15, the receiving/displaying of the latest image in window/field 1506. 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include latest image display field.  This would have been obvious for the purpose of allowing inspectors/managers to assess what work has been completed compared to past inspections/images and/or keep track of progress of repairs/troubleshooting as disclosed in D2 (0054) and/or D3 (0039, 0154) . 



As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the circuitry receives the information on the input item based on a type of the particular inspection target, (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url) associated with the device or target, and transmitting identification information to server, where the server may provide the requested data based on associated device type/url/data extracted from the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B).

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the circuitry transmits the identification information including type information indicating the type of the particular inspection target, and the circuitry receives the information on the input item based on the type information indicating the type of the particular inspection target transmitted from the server, (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url, model number, network address, error type, issues etc.) associated with the device or target, and transmitting identification information to server, where the server may provide the requested data based on associated device type/url/data extracted from the 

As per claim 4, the rejection of claim 2 further incorporated, D1 discloses,
wherein the circuitry further transmits type information indicating the type of the particular inspection target with the identification information, and the circuitry receives the information on the input item based on the type information indicating the type of the particular inspection target transmitted from the server, (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url, model number, network address, error type, issues etc.) associated with the device or target, and transmitting identification information to server, where the server may provide the requested data based on associated device type/url/data extracted from the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B).

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the circuitry transmits the received input information to the server via the communication network, (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url, model number, network address, error type, issues etc.) associated with the device or target, and 

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the information source is associated with the particular inspection target by attaching the information source on the particular inspection target, (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, where the QR is attached/stored and/or displayed by the target device as shown by the figures.).

As per claim 8, the rejection of claim 7 further incorporated, D1 discloses,
wherein the information source is a seal having quick response (QR) code embedded with the identification information, wherein the information source is associated with the particular inspection target by attaching the information source on the particular inspection target, (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, where the electronic QR image/seal is attached/stored and/or displayed by the target device as shown by the figures.).

As per claim 9:
The rejection of claim 7 further incorporated. 
D1 fails to expressly disclose - wherein the information source is any one of an integrated circuit (IC) tag that transmits the identification information, and a beacon transmitter that transmits the identification information.
However, the examiner takes official notice that an integrated circuit (IC) tag that transmits the identification information, and a beacon transmitter that transmits the identification information (e.g. RFID, GPS tag etc.) were notoriously well known before effective filing of the invention.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include an integrated circuit (IC) tag that transmits the identification information, and a beacon transmitter that transmits the identification information.  This would have been obvious for the purpose of allowing users to automatically tag and track physical objects as well known to one of ordinary skill in the art. 

As per claim 10, D1 discloses,
 A communication system comprising: a communication terminal; and a server, communicable with the communication terminal via a communication network, configured to manage inspection information of one or more inspection targets, the communication terminal including first circuitry configured to, (D1, title, abstract, figure 6 discloses shows networked devices and server communicating various data).
acquire identification information identifying a particular inspection target from an information source associated with a particular inspection target, (D1, 
 transmit the identification information to the server via the communication network, (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B).
receive information on an input item related to an inspection result of the particular inspection target, transmitted from the server based on the identification information, (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B).
display the input item on a display; capture [data] of the particular inspection target, and receive input information with respect to the input item, the input information comprising the [data], (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B). 
wherein the circuitry receives prior… data of the particular inspection target transmitted from the server, the particular inspection target being associated with the identification transmitted to the server, and the circuitry displays the prior… data of the particular inspection target on the display and displays a latest [data] display field for receiving and displaying the latest [data], (D1, title, abstract, figure 2-8I, 0019-0022, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url, model number, network address, error type, issues etc.) associated with the device or target, and transmitting identification information to server, where the server may provide the requested data based on associated device type/url/data extracted from the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B and transmit to server or other prior stored data).
the server including second circuitry configured to, (D1, title, abstract, figure 6 discloses shows networked devices and server communicating various data). 
receive the identification information transmitted from the communication terminal via the communication network; and transmit, to the communication terminal via the communication network, information on a specific input item corresponding to the received identification information, (D1, title, abstract, figure 2-8I, 0019-0021, 0039-0044 discloses/shows mobile device capturing QR image of target device/inspection target, decoding the QR image to identify various data (e.g. url), and transmitting identification information to server, where the server may provide the requested data based on the decoded data/url, where the requested data maybe a form to allow user input data as shown in figure 5B).
D1 fails to expressly disclose - store the identification information and information on the input item in association with each other… , by searching the information on the specific input item.
D2 (abstract, 0044, 0047-0048, 0083-0085) discloses uploading inspection images and QR images to server, and storing the images in association with each other, where D2 further discloses searching listing/inspection reports/images based on identification information and such clearly discloses store the identification information and information on the input item in association with each other… by searching the information on the specific input item.
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include store the identification information and information on the input item in association with each other… by searching the information on the specific input item.  This would have been obvious for the purpose of allowing inspectors to assess what work has been completed compared to past inspections/images as disclosed by D2 (0054). 
D1 fail to expressly disclose - capture a latest image of the particular inspection target…, the input information comprising the latest image information… [displaying of] prior image data…
D2 (abstract, 0044, 0047, 0051-0054) discloses the above limitations in that D2 discloses uploading latest inspection images, and later accessing past and/or newly uploaded inspection including the images of target devices or physical objects. 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include capture a latest image of the particular inspection target…, the input information comprising the latest image information and prior image data.  This would have been obvious for the purpose of allowing inspectors to assess what work has been completed compared to past inspections/images as disclosed by D2 (0054). 
D1/D2 fail to expressly disclose - latest image display field.  
D3 (0154, figure 15) discloses/shows in figure 15, the receiving/displaying of the latest image in window/field 1506. 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include latest image display field.  This would have been obvious for the purpose of allowing inspectors/managers to assess what work has been completed compared to past inspections/images and/or keep track of progress of repairs/troubleshooting as disclosed in D2 (0054) and/or D3 (0039, 0154) .

As per claim 11:
Claim 11 is a method corresponding to device claim of 1 and is of substantially same scope. 
Accordingly, claim 11 is rejected under the same rational as set forth for claim 1. 


Response to Arguments
	Applicant’s arguments filed on 10/14/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated the new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144